              Case 2:20-mc-00109-RSL Document 2 Filed 12/07/20 Page 1 of 1




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     _______________________________________
 6                                          )
     UNITED STATES OF AMERICA,              )                Case No. MC20-0109RSL
 7                                          )
                           Plaintiffs,      )
 8              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
 9   JOSHUA TURNIPSEED,                     )                GARNISHMENT
                                            )
10                         Defendant,       )
                v.                          )
11                                          )
     PIERCE COUNTY ASSESSOR-                )
12   TREASURER’S OFFICE,                    )
                                            )
13                         Garnishee.       )
     _______________________________________)
14
15          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
16   Garnishment” for property in which the defendant/judgment debtor, Joshua Turnipseed, has a
17   substantial nonexempt interest and which may be in the possession, custody, or control of the
18   garnishee, Pierce County Assessor-Treasurer’s Office. The Court having reviewed the record in
19   this matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment”
20   (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by
21   plaintiff’s counsel on December 3, 2020. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve
22   the defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
23   instructions.
24
            Dated this 7th day of December, 2020.
25
26                                             Robert S. Lasnik
                                               United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
